Motion Granted; Order filed February 6, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00376-CR
                                   ____________

                 CARLOS DANIEL FERNANDEZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 183rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1344140


                                     ORDER

      Appellant is represented by appointed counsel, Juan M. Contreras, Jr.
Appellant’s brief was originally due August 26, 2013. We granted three extensions
of time to file appellant’s brief until January 16, 2014. No brief was filed. On
February 3, 2014, counsel filed a further request for extension of time to file
appellant’s brief. We grant the request, but we issue the following order.

      We order Juan M. Contreras, Jr. to file a brief with the clerk of this court
on or before March 3, 2014. No further extensions of time will be granted. If
Juan M. Contreras, Jr. does not timely file the brief as ordered, the court may issue
a show cause order directing him to appear before this court on a date certain to
show cause why he should not be held in contempt for failing to file the brief as
ordered. Contempt of court is punishable by a fine and/or confinement in jail.



                                       PER CURIAM




                                         2